Order, Supreme Court, New York County (Renee A. White, J.), entered on or about September 26, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration *438Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three sex offender adjudication, and we perceive no basis for a discretionary downward departure (see People v Guarnan, 8 AD3d 545 [2004]). We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P, Saxe, Friedman and Williams, JJ.